Citation Nr: 1234984	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-07 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cervical spine arthritis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right knee arthritis. 

3.  Entitlement to service connection for right shoulder arthritis.

4.  Entitlement to service connection for cervical spine arthritis.  

5.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected mood disorder and pain caused by service-connected disorders.

6.  Entitlement to an increased rating for service-connected mood disorder with depressive features currently rated as 30 percent disabling.

7.  Entitlement to an increased rating for post-operative residuals of left acromioclavicular separation with fracture deformity currently rated as 20 percent disabling.

8.  Entitlement to an initial rating in excess of 10 percent for aseptic meningitis.

9.  Entitlement to an initial rating in excess of 30 percent for hypertrophic gastritis with irritable colon syndrome.

10.  Entitlement to an initial rating in excess of 10 percent for trochanteric bursitis of the right hip. 

11.  Entitlement to an initial rating in excess of 10 percent for trochanteric bursitis of the left hip.

12.  Entitlement to an initial rating in excess of 10 percent for residuals of a left cruciate ligament tear.

13.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, jurisdiction was transferred to the RO in Chicago, Illinois.

The Veteran was previously represented by the Missouri Veterans Commission in this matter; however, that service organization filed a notice of withdrawal of representation with the RO in May 2006.  The Veteran has since appointed the Veterans of Foreign Wars of the United States as his representative, as reflected on the title page.  

In March 2011, the Veteran expressed a desire to present testimony at a hearing; however, he later withdrew this request in a written statement received in June 2011.  Accordingly, his hearing request is deemed withdrawn.  

The Board notes that the RO characterized one of the issues it certified as on appeal as entitlement to service connection for "arthritis in all joints."  The file shows the Veteran is already service-connected for arthritis in his left knee, lumbar spine, left shoulder, and bilateral hips.  A review of VA treatment records shows current findings of osteoarthritis and degenerative joint disease affecting the cervical spine, right shoulder, and the right knee.  Claims for service connection for arthritis in the right knee and cervical spine were previously denied in Board decisions that were respectively issued in July 1989 and September 2002.  Therefore, new and material evidence is required to reopen those claims, and the Board has re-characterized the issues on appeal as shown on the title page.

The issues of entitlement to service connection for high blood pressure, hypertension, and a vision problem have been raised by the record.  The Veteran has also submitted a claim of entitlement to a special home adaptation grant.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen a claim of service connection for right knee arthritis; entitlement to service connection for right shoulder arthritis, cervical spine arthritis, and a sleep disorder; and entitlement to increased ratings for service-connected mood disorder with depressive features and post-operative residuals of left acromioclavicular separation with fracture deformity; and entitlement to higher initial ratings for aseptic meningitis, hypertrophic gastritis with irritable colon syndrome, trochanteric bursitis of the right hip trochanteric bursitis of the left hip, residuals of a left cruciate ligament tear, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for cervical spondylosis was denied by the Board in a September 2002 decision on the basis that there was no currently diagnosed cervical spine disability.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the Board's decision.

2.  The evidence received since the September 2002 Board decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The unappealed September 2002 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2011).

2.  The evidence received since the September 2002 Board decision is new and material; the claim of entitlement to service connection for cervical spine arthritis is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claim for service connection for cervical spine arthritis.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim. 


II. Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for cervical spine arthritis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the merits of the Veteran's service connection claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened. 

The record shows that service connection for cervical spondylosis (also known as osteoarthritis) was denied by the Board in a September 2002 decision.  There was no appeal of that decision, and therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant. 38 U.S.C.A. § 5109; 38 C.F.R. § 3.156. 

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

In Shade v. Shinseki,  24 Vet. App. 110, 118 (2010) the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim. However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273 (1996).   

Here, the Board denied the Veteran's service connection claim in 2002, after concluding the record did not show the current presence of the claimed disability.  Evidence added to the record since that decision includes records reflecting a current diagnosis of posttraumatic osteoarthritis of the cervical spine.  This is plainly new and material, as it was not previously of record and speaks directly to the specific basis for the denial of the claim when it was previously considered.  As new and material evidence to reopen the claim for service connection for cervical spine arthritis has been received, the claim is therefore reopened.  To this extent, the Veteran's appeal is allowed.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine arthritis.


REMAND

Unfortunately, this appeal must be remanded for additional development and adjudication, even though such action will, regrettably, further delay a decision.

With respect to the claim to reopen service connection for arthritis of the right knee, the Board finds that additional efforts are needed to comply with VA's duty to assist under the VCAA.  Specifically, the Veteran must be provided with adequate notice under the guidance of the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses the requirements for new and material evidence.  Such notice should include the basis for the previous denial (by the Board in July 1989) and the elements required to establish service connection that were found insufficient in the previous denial.  See Id.

Regarding the claims concerning cervical spine and right shoulder arthritis, the Veteran contends these are linked to the fact he was a paratrooper.  Since the record shows he earned a parachute badge and was injured in parachute landing training, (although he only complained of low back pain, rather than mention any complaints of the neck or shoulder), he nevertheless should be examined for VA purposes to ascertain whether any currently claimed disability may be related to service as he contends.  

With respect to his sleep disorder claim, the Veteran has not been examined to address his contention that it is secondary to his service-connected mood disorder and/or pain caused by other service-connected disorders.  This should be accomplished.  

Also, the Veteran seeks higher ratings for his service-connected aseptic meningitis, mood disorder, and left shoulder disability.  The Board notes that the last examination for aseptic meningitis was conducted in November 2005.  The last examinations of the mood disorder and the left shoulder disorder were conducted in January 2006.  In light of the state of the record, and the length of time that has passed since the most recent examinations, the claims should be remanded for examinations to assess the current severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board further notes that the Veteran has indicated additional treatment was received at the VA Medical Center (VAMC) in St. Louis, Missouri from 2009 to the present.  The most recent VA treatment records are current only as of October 2009 and more recent records are not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Regarding the claims for increased ratings for hypertrophic gastritis with irritable colon syndrome (with an initial rating of 30 percent), trochanteric bursitis of the right hip (with an initial rating of 10 percent), trochanteric bursitis of the left hip (with an initial rating of 10 percent), residuals of a left cruciate ligament tear (with an initial rating of 10 percent), and hemorrhoids (with an initial rating of 0 percent), the Board notes that it was in a February 2009 rating action that the RO awarded service connection for these disorders and assigned the disability evaluations indicated.  The record also shows that the documents the RO accepted as a timely substantive appeal for the issues on appeal concerning arthritis, a sleep disorder, a mood disorder rating, and a shoulder disability rating, included an attachment in which the Veteran expressed his disagreement with the ratings that had been assigned for his gastritis, bursitis, left knee and hemorrhoids by the February 2009 rating action.  Having accepted the substantive appeal as timely, fairness requires acceptance of the Veteran's notice of disagreement as timely received as well.  Given that conclusion, it will be necessary to have the RO issue the Veteran a Statement of the Case (SOC) with respect to those issues with which he expressed his disagreement.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Thus, on remand consideration should be given to entitlement to SMC under 38 U.S.C.A. § 1114(s) as may be indicated from the holding in Buie.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) that (1) notifies him of the evidence and information necessary to reopen the previously denied claim of service connection for arthritis of the right knee; and (2) notifies him of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits. 

2.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his claims.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  The RO should make at least two requests to a custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.

3.  Request all relevant VA medical records from October 2009 to the present, including those from the VAMC in St. Louis.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  

4.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of the severity of his service-connected mood disorder, left shoulder disorder, and aseptic meningitis as well as the onset and etiology of his claimed right shoulder, cervical spine, and sleep disorder.  He should be provided an appropriate amount of time to submit this lay evidence. 

5.  After any additional records are associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the extent and severity of his service-connected mood disorder, residuals of left acromioclavicular separation, and aseptic meningitis disabilities.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests should be performed.  

With respect to the mood disorder, the psychiatric examination report should acknowledge and discuss the various GAF scores of record.  

Also, in addressing the severity of the Veteran's left acromioclavicular separation, the examiner should identify all left shoulder orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder, i.e., his pain-free range of motion. 

6.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current sleeping disorder and any arthritis found to be present in his cervical spine and right shoulder.  The claims folder should also be made available to the examiner for review before the examination.  All indicated tests and studies should be conducted.  

With respect to the claimed sleep disorder, the examiner is asked to specifically rule in or rule out a chronic sleep disorder.  If a chronic sleep disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder had its onset in service; is the result of a disease or injury in active service; or is caused or aggravated (i.e. permanently worsened) by any service-connected disorder to include, but not to be limited to the service-connected mood disorder.  

With respect to the claimed arthritis, the examiner should provide an opinion as to whether it is at least as likely as not that any arthritis found in the Veteran's right shoulder and cervical spine had its onset in service; manifested within one year of discharge; is otherwise causally related to service including any training injury; or is caused or aggravated (i.e. permanently worsened) by a service-connected disability. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report(s).  If the VA examiner(s) determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Issue the Veteran an SOC with respect to his claims of entitlement to higher initial ratings for service-connected hypertrophic gastritis with irritable colon syndrome, trochanteric bursitis of the right hip, trochanteric bursitis of the left hip, residuals of a left cruciate ligament tear, and hemorrhoids, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues. 

8.  Thereafter, readjudicate the Veteran's appeal, including with consideration given to any entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) as may be indicated from the holding in Buie v. Shinseki, 24 Vet. App. 242 (2011).  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
















In addition, the Board notes that the Veteran timely appealed the RO's February 2009 rating decision, which awarded service connection for hypertrophic gastritis with irritable colon syndrome (with an initial rating of 30 percent), trochanteric bursitis of the right hip (with an initial rating of 10 percent), trochanteric bursitis of the left hip (with an initial rating of 10 percent), residuals of a left cruciate ligament tear (with an initial rating of 10 percent), and hemorrhoids (with an initial rating of 0 percent).  In a statement received by VA in March 2011, but accepted by the RO as having been initially filed and received in March 2009 (and therefore timely), the Veteran expressed disagreement with that rating decision as it pertained to the initial disability evaluations that were assigned.  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The newly received evidence indicates that he has been diagnosed as having current ..... disabilities that may be related to the inservice injury.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claim, constitutes new evidence that is material to the Veteran's claim, and raises a reasonable possibility of substantiating his claim.  As evidence that is both new and material has been received, the claim for service connection for ......... is reopened. 

















Where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, a prior claim for "cervical spondylosis" was denied by the Board in September 2002.  The Board notes that spondylosis is also known as osteoarthritis.  See http://www.nlm.nih.gov/medlineplus/ency/article/000436.htm; see also http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2697338/.  In light of this fact, the present claim of service connection for cervical spine arthritis does not constitute a new claim.  Accordingly, it is more appropriately characterized as a petition to reopen the previously denied claim for cervical spine arthritis.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In a June 1999 rating decision, the RO denied a claim for service connection for cervical spondylosis on the basis that the evidence showed a diagnosis of cervical spondylosis that was neither incurred in nor aggravated by military service, nor related to a service-connected low back condition.  The Veteran was notified of that decision and of his appellate rights and filed a timely appeal of that decision.  In September 2002, the Board denied service connection.  The Board noted that while previous evidence of record reflected findings of cervical spondylosis, there was no current diagnosis of cervical spondylosis that was either related to service or a service-connected disability.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.  

The RO received the instant petition to reopen the claim in February 2005.  The Board observes that some of the evidence received since the September 2002 Board decision is new, as it was not previously considered the RO.  It is also material.  Since the lack of evidence demonstrating a current cervical spine disability was the basis for the denial of the claim in the prior rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2011); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Here, the new evidence includes a diagnosis of posttraumatic osteoarthritis of the cervical spine; thus it is material.  As new and material evidence to reopen the claim for service connection for cervical spine arthritis has been received, the claim is therefore reopened.  To this extent, the Veteran's appeal is allowed.  





Department of Veterans Affairs


